                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

MARK XAVIER WEBB, ET AL.,
      Plaintiffs,                                            Civil Action No. 3:19-078-KKC

v.                                                           MEMORANDUM OPINION
                                                                 AND ORDER

KAREN EVANS,
      Defendant.


                                        *** *** *** ***

       Mark Xavier Webb is an inmate at the Fulton County Detention Center in Hickman,

Kentucky. Proceeding without a lawyer, Webb filed a civil rights complaint with the United States

District Court for the Western District of Kentucky on behalf of himself and his minor daughter.

[R. 1]. In the complaint, Webb alleges that the defendant, the owner of a daycare center in

Carrollton, Kentucky, left his child alone at the daycare during a power outage. [See id. at 4-5].

As a result, Webb is seeking money damages, among other forms of relief. [Id. at 6]. That said,

the Western District transferred Webb’s case to this Court pursuant to 28 U.S.C. § 1406(a) because

the defendant resides in this judicial district and all or a substantial part of the events set forth in

the complaint allegedly occurred here. [R. 5].

       This Court, however, will dismiss Webb’s pro se complaint without prejudice pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure because it lacks subject matter jurisdiction

over his case. Although Webb filed his pleading on a pro se prisoner civil rights complaint form,

and, thus, he invokes 42 U.S.C. § 1983, there is no indication that Webb’s claim against the

defendant, a private citizen, arises under federal constitutional or statutory law. Moreover, since
Webb indicates that the parties all reside in Kentucky [see id. at 1-2, 5], this Court does not have

diversity jurisdiction. In short, this Court does not have subject matter jurisdiction over this action

and, therefore, it will dismiss Webb’s complaint without prejudice to his right to assert his claim

in the proper forum.

       Accordingly, it is ORDERED as follows:

       1. Webb’s complaint [R. 1] is DISMISSED without prejudice for lack of subject matter

           jurisdiction.

       2. Any and all pending motions are DENIED as moot.

       3. This action is STRICKEN from the Court’s docket.

       4. The Court will enter an appropriate Judgment.

Dated October 28, 2019




                                                  2
